tcmemo_2004_57 united_states tax_court pamela j ellison petitioner v commissioner of internal revenue respondent docket no filed date terri a merriam wendy s pearson and jennifer a gellner for petitioner margaret a martin for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined that petitioner did not qualify for relief from joint_and_several_liability pursuant to sec_6015 c or f the issue for decision i sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax continued whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 or f for and findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts second stipulation of facts third stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in monroe michigan petitioner and her husband petitioner has a high school education that since she has supplemented with some college courses in bank management petitioner married don ellison mr ellison in as of the date of trial petitioner and mr ellison were married and living together mr ellison is currently employed as an inspector at the ford motor co from to petitioner mainly worked part-time jobs in however she worked full time as a bank teller since petitioner has worked full time as a collections supervisor at a financial_institution continued court rules_of_practice and procedure in her petition petitioner sought relief pursuant to sec_6015 and f accordingly sec_6015 is not in issue as of the time of trial petitioner wa sec_48 years old and in good health petitioner’s relationship with mr ellison mr ellison did not conceal anything from petitioner mr ellison did not deceive petitioner mr ellison did not hide or try to hide any information or documents from petitioner mr ellison never threatened or coerced petitioner into making investments signing their tax returns or signing checks mr ellison did not abuse petitioner hoyt partnerships walter j hoyt iii and some members of his family were in the business of creating tax_shelter limited_partnerships for their cattle breeding operations hoyt partnerships as part of their services the hoyt organization also prepared the investor’s tax returns for a description of the hoyt organization and its operation see bales v commissioner tcmemo_1989_568 see also river city ranches ltd v commissioner tcmemo_2003_150 mekulsia v commissioner tcmemo_2003_138 river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir investment in dge around mr ellison was working in construction he heard about the hoyt partnerships from his co-workers in the fall of he told petitioner about the hoyt partnerships mr ellison talked with petitioner about the hoyt partnerships and showed her hoyt partnerships promotional materials petitioner attended a hoyt investor meeting petitioner was not interested in investing in the hoyt partnerships petitioner was skeptical regarding how an investment in the hoyt partnerships would reduce her tax_liability and would generate large tax refunds petitioner did not think it would work mr ellison sought advice from an attorney about the hoyt partnerships the attorney told mr ellison that it was a risky investment but that if the hoyt organization did what it said it would do that it was legal mr ellison told petitioner that he investigated the hoyt partnerships petitioner did not know or ask mr ellison who he had talked to or how he had obtained his information ie whether it was from an attorney a tax professional someone outside or inside the hoyt organization a co-worker of mr ellison etc petitioner never suggested seeking the advice of someone outside the hoyt organization regarding the hoyt partnerships mr ellison persuaded petitioner to invest in the hoyt partnerships there was no hostility or threats mr ellison did not force petitioner to invest in the hoyt partnerships petitioner signed the hoyt partnerships investment documents in petitioner and mr ellison invested in durham genetic engineering dge one of the hoyt partnerships in petitioner and mr ellison paid no cash to dge in petitioner and mr ellison paid dollar_figure in cash to dge petitioner signed checks on accounts held jointly by petitioner and mr ellison made payable to hoyt partnerships or the hoyt organization several of these checks were for thousands of dollars petitioner did not ask mr ellison detailed questions about the hoyt partnerships--especially before they were contacted by the internal_revenue_service irs about this investment and the deductions associated with it mr ellison’s responses to petitioner’s questions usually were along the lines of hoyt has it under control hoyt is dealing with it or don’t worry about it apart from the hoyt partnerships petitioner and mr ellison did not have any investments at the time they invested in the hoyt partnerships documents from the hoyt organization promotional materials and correspondence including bills from the hoyt organization were mailed ie addressed to petitioner and mr ellison invested in several other hoyt partnerships subsequent to the years in issue petitioner and mr ellison letters and other documents provided to petitioner and mr ellison by the hoyt organization referred to petitioner and mr ellison as partners and listed don pam ellison under the heading of partner’s name petitioner and mr ellison received promotional materials from the hoyt organization about the hoyt partnerships mr ellison kept these materials in his files one of the promotional materials included the following language under the heading specific risks involved a change in the tax laws or an audit and disallowance by the irs could take away all or part of the tax benefits plus the possibility of having to pay the tax along with penalties and interest it further stated this term head torn off is crude but it is a concept that is very applicable to the comparison of having a disallowance of your partnership tax deductions by the internal_revenue_service the prospect of having to pay the taxes when you have put your tax money into a tax_shelter and it’s gone is a financial wreck the brochure went on to state that there was no assurance that things would be o k in discussing the preparation of investor tax returns the promotional materials warned there is a risk and stated that after many years of experience with tax_shelters the hoyt partnerships have learned how to deal with irs audits of the partnerships’ returns and the partners’ personal returns being ‘attacked’ by the irs the promotional materials also advised prospective investors to get expert tax help concerning the hoyt partnerships the promotional materials further stated if a partner needs more or less partnership loss to be special ly allocated to him for any year it is arranged quickly within the same office without the partner having to pay a higher fee while an outside preparer spends more time to make the arrangements the promotional materials clearly contemplated the tax_shelter being audited by the irs--stating at one point we know we will be subject_to constant audits by the irs other documents petitioner and mr ellison received from the hoyt organization contained the following statements under the heading federal_income_tax related risks special tax counsel to the partnership has not provided any opinion with respect to irs recognizing the partnership as a partnership for tax purposes the deductibility or treatment of any particular item the proper percentages for allocating partnership profits losses gains deductions or credits among partners the fair_market_value of the purchased registered shorthorn cattle or the amount of allowable income credit or losses that may be generated by the partnership no assurance can be given that the irs will not attempt to treat the partnership as a tax_shelter or whether such attempt to treat the partnership as a tax_shelter would not be successful moreover because the partnership has not requested a ruling from the irs with respect to any of the tax consequences of the partnership there is an inherent and substantial risk that such benefits might be challenged in whole or in part by the irs because a special tax counsel’s opinion concerning the tax status of the partnership is not binding on the irs or any court one was not requested or obtained because no assurance can be given that the irs might not successfully challenge the tax classification of the partnership irs audits of the partnership’s tax returns are certain as of the date of this memorandum the irs has proposed disallowance of certain losses and investment tax_credits assigned to the limited partners of seventeen prior partnerships for the tax years and no assurance can be given the irs will not challenge the allocations made by the hoyt organization there can be no assurance that the tax consequences indicated herein will be applied to the partnership or to the partners since such matters are subject_to change by legislation administrative action and judicial decision tax returns petitioner and mr ellison filed joint federal_income_tax returns for and before petitioner and mr ellison invested in the hoyt partnerships h_r block prepared their returns after petitioner and mr ellison invested in the hoyt partnerships the hoyt organization prepared their returns on their joint income_tax return for petitioner and mr ellison reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in taxable refunds of state and local_taxes and a dollar_figure schedule e supplemental income schedule loss this schedule e loss was entirely attributable to petitioner and mr ellison’s investment in the hoyt partnerships the total_tax listed was zero the federal_income_tax withheld listed was dollar_figure the tax office of w j hoyt sons management co was listed as the return preparer on the return mr ellison reviewed his joint_return for he noted that the deduction related to the hoyt partnerships was large compared with his income petitioner did not review her joint returns for or on their joint income_tax return for petitioner and mr ellison reported dollar_figure in wages in arriving at total income the only additions and subtractions were dollar_figure in interest_income dollar_figure in taxable refunds of state and local_taxes a dollar_figure other loss related to the sale_or_exchange of a trailer dollar_figure in taxable unemployment_compensation and a dollar_figure schedule e loss most of the schedule e loss was attributable to petitioner and mr ellison’s investment in the hoyt partnerships the total_tax listed was zero the federal_income_tax withheld listed was dollar_figure the tax office of w j hoyt sons management co was listed as the return preparer on the return the schedules k-1 partner’s share of income credits deductions etc issued by the hoyt partnerships to petitioner and mr ellison for and list the following under the area for partner’s name don pamela ellison in petitioner and mr ellison applied for a refund of their and taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively on date respondent mailed petitioner and mr ellison two letters and reports explaining computational adjustments made to their and returns as a result of adjustments made to the partnership returns of dge for and these computational adjustments resulted from the court’s opinion in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 request for relief from joint_and_several_liability on or about date petitioner mailed respondent a form_8857 request for innocent spouse relief and separation of liability and equitable relief betty sneed and bonnie halbert were assigned to review petitioner’s request for sec_6015 relief this is also true for the years subsequent to the years in issue through petitioner requested relief for the tax years through on date respondent mailed petitioner a letter advising her that the request was premature for the years through as the request related to a potential assessment from a tefra tax equity and fiscal responsibility act of publaw_97_248 stat partnership proceeding that as of that date had not been concluded in processing petitioner’s claim the agent assigned to petitioner’s case requested hoyt partnerships related information regarding petitioner and mr ellison from revenue_agent deborah ritchie ms ritchie provided the employees reviewing petitioner’s claim with a computer printout for hoyt partnerships taxable years related to petitioner and mr ellison copies of schedules k-1 issued to petitioner and mr ellison from the hoyt partnerships copies of checks signed by petitioner or mr ellison made payable to hoyt partnerships and hoyt partnerships documents signed by petitioner and mr ellison on date respondent mailed mr ellison a letter notifying him of petitioner’s request for relief from joint_and_several_liability on date ms halbert prepared a written evaluation of petitioner’s claim ms halbert concluded that petitioner was not entitled to sec_6015 relief because petitioner knew of the hoyt partnerships and owned the item that gave rise to the deficiency ie the hoyt partnerships ms halbert concluded that no factor favored granting sec_6015 relief and the following factors weighed against granting sec_6015 relief lack of economic hardship the liability was not ms ritchie worked on the hoyt audit team and the hoyt tax_shelter project the hoyt tax_shelter project examined hoyt partnerships ms ritchie assisted district_counsel in preparing hoyt partnerships cases for trial solely attributable to the nonrequesting spouse and the requesting spouse had knowledge or reason to know accordingly ms halbert concluded it was not inequitable to hold petitioner liable on date respondent mailed petitioner a preliminary determination with respect to petitioner’s request for relief from joint_and_several_liability for through respondent determined that petitioner was not entitled to relief pursuant to sec_6015 c or f on date petitioner mailed respondent among other things a statement of disagreement with respondent’s preliminary determination appeals officer bonnie boak was assigned to review petitioner’s case ms boak had no prior involvement with hoyt partnerships cases on date ms boak mailed petitioner’s counsel a letter that proposed arranging an appeals_conference that same date ms boak mailed mr ellison’s counsel who also is petitioner’s counsel a letter to notify mr ellison of petitioner’s request for relief from joint_and_several_liability and offering mr ellison the opportunity to submit any additional information or to meet with ms boak regarding petitioner’s claim on date petitioner’s counsel mailed a letter to ms boak that supplemented the facts and legal arguments for her consideration ms boak provided petitioner with the opportunity to submit any additional information for ms boak to consider before completing her review of petitioner’s case ms boak reviewed and considered everything submitted to her by petitioner and her attorneys ms boak spent approximately to hours on the phone with petitioner’s attorneys discussing petitioner’s case on date ms boak wrote petitioner’s counsel a 5-page letter advising her petitioner’s counsel that she agreed with the service center’s decision to deny sec_6015 relief and provided a detailed explanation supporting her conclusions and responding to petitioner’s counsel’s legal arguments on or about date after completing her review of petitioner’s case which included all materials contained in respondent’s file and provided by petitioner and her counsel ms boak prepared an appeals case memorandum ms boak concluded that petitioner was not entitled to relief from liability pursuant to sec_6015 c or f for through team manager leonard bartold approved ms boak’s appeals case memorandum on date respondent mailed petitioner a notice_of_determination that determined petitioner was not entitled to relief from liability pursuant to sec_6015 c or f for through notice_of_determination the notice_of_determination listed the following amounts of tax7 outstanding dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner’s financial status on date petitioner and mr ellison signed a form 433-a collection information statement for wage earners and self-employed individuals the form 433-a contained the following statements petitioner and mr ellison owned the home that they purchased in date for dollar_figure with a current value of dollar_figure a loan balance of dollar_figure and a monthly payment totaling dollar_figure they had no dependents they could claim on their tax_return they had two checking accounts and one savings account at monroe bank trust with a total balance of dollar_figure their investments form 433-a investments included monroe bank trust 401k with a current value of dollar_figure fidelity-iisi inc 401k with a current value of dollar_figure fidelity-ford tesphe 401k with a current value of dollar_figure fidelity investments ira-pam with a current value of dollar_figure and shares of monroe bank trust with a current value of dollar_figure they had available credit of dollar_figure from key bank and they had life_insurance with a current cash_value of these amounts included interest dollar_figure after subtracting for outstanding loans they also owned two cars a ford windstar and a honda civic worth a total of dollar_figure with no outstanding loans on the vehicles a sea-doo gti 3-pass a sea-doo gti 3-pass and a kawasaki vn 1500-d2 vulcan clsc worth a total of dollar_figure with no outstanding loans on the vehicles they were leasing a ford ranger and they had no personal assets ie zero in determining the current value of their form 433-a investments petitioner and mr ellison valued them pincite percent of the face value even though the form 433-a states current value indicate the amount you could sell the asset for today in determining the current value of their real_estate petitioner and mr ellison valued their home at percent quick sale value even though the form 433-a states current value indicate the amount you could sell the asset for today under the monthly income and expense analysis on form 433-a petitioner and mr ellison listed monthly wages of dollar_figure for mr ellison monthly wages of dollar_figure for petitioner and monthly interest dividends of dollar_figure for total monthly income of dollar_figure under total living_expenses petitioner and mr ellison listed dollar_figure for food clothing and miscellaneous dollar_figure for housing and utilities dollar_figure for transportation dollar_figure for taxes dollar_figure for other secured debt lease payments and dollar_figure for other expenses consisting of attorney’s fees this brought their total expenses to dollar_figure per month attached to the form 433-a were the following a uniform residential appraisal report for petitioner and mr ellison’s home with an estimate of fair_market_value as of date of dollar_figure monroe bank trust statements for petitioner and mr ellison dated date which listed their average balance of dollar_figure a beginning balance of dollar_figure and an ending balance of dollar_figure in their regular personal account dated date which listed a beginning balance of dollar_figure and an ending balance of dollar_figure in their personal m m p account and dated date listing a balance of dollar_figure in their savings account a monroe bank trust employee savings trust statement with a current and vested balance as of date totaling dollar_figure a fidelity account statement listing a closing and vested balance as of date totaling dollar_figure a fidelity account statement listing a closing and vested balance as of date totaling dollar_figure dollar_figure in ford tesphe and dollar_figure in iisi inc a form_5498 ira contribution the form 433-a however states that transportation expense includes lease payments on the form 433-a petitioner and mr ellison listed this total as dollar_figure information for from fidelity investments issued to petitioner with a fair_market_value of dollar_figure as of date and their joint tax_return which listed adjusted_gross_income of dollar_figure opinion i evidentiary issue as a preliminary matter we must decide whether a document petitioner submitted during the trial of this case should be admitted into evidence at trial petitioner sought to introduce a fraud_referral memorandum for walter j hoyt iii exhibit p respondent objected to the admission of exhibit 86-p on the grounds of authentication relevance and hearsay we reserved ruling on exhibit 86-p’s admissibility petitioner failed to make any arguments regarding the admissibility of exhibit 86-p in her opening brief in her reply brief petitioner stated petitioner has addressed the relevance and purpose of exhibit 86-p in her opening brief in the context of proposed findings_of_fact for the reasons stated in doyel v commissioner tcmemo_2004_35 abandonment hearsay lack of authenticity relevancy and wastefulness we do not admit exhibit 86-p into evidence ii sec_6015 relief in general spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 118_tc_106 affd 353_f3d_1181 10th cir in arguing that petitioner is entitled to relief pursuant to sec_6015 petitioner relies upon the regulations related to sec_6015 sec_1_6015-0 through income_tax regs are applicable for elections or requests for relief filed on or after date sec_1_6015-9 income_tax regs petitioner filed her election prior to this date accordingly the regulations are inapplicable petitioner also cites chief_counsel_advice and tax_court summary opinions to support her claims parties are statutorily proscribed from citing chief_counsel_advice as precedent sec_6110 see 118_tc_126 ndollar_figure by statute summary opinions shall not be treated as precedent sec_7463 a relief under sec_6015 to qualify for relief from joint_and_several_liability under sec_6015 a taxpayer must establish a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them is sufficient for us to find that petitioner does not qualify for relief pursuant to sec_6015 119_tc_306 respondent contends that petitioner failed to establish the requirements of subparagraphs b c and d we need not decide whether petitioner satisfies the requirements of subparagraphs c and d because we find that the understatements of tax on the returns in issue are not attributable to the erroneous items of individual filing the joint_return petitioner admits that the hoyt partnerships caused the erroneous items on the returns petitioner however contends that the hoyt partnerships are not attributable to her petitioner was a partner in the hoyt partnerships she signed documents relating to her and mr ellison’s investment in the hoyt partnerships see 992_f2d_1256 2d cir affg tcmemo_1992_228 although petitioner may have signed the checks to the hoyt organization because mr ellison asked her the checks made payable to hoyt partnerships were drawn on petitioner and mr ellison’s joint bank account furthermore it is clear that the hoyt organization treated her and mr ellison as a partner in the hoyt partnerships the schedules k-1 the hoyt organization issued regarding their investment in dge listed petitioner and mr ellison as partners in this hoyt partnership additionally numerous other documents refer to her as a partner in the hoyt partnerships finally mr ellison may have taken the initiative and played a more dominant role in deciding to invest in the hoyt partnerships but petitioner agreed to invest in the hoyt partnerships and she did it jointly with mr ellison petitioner considered the hoyt partnerships to be her and mr ellison’s investment additionally petitioner admitted in her petition to being a partner in dge in and accordingly we conclude that the understatements are not attributable to the erroneous items of one individual filing the joint returns see doyel v commissioner tcmemo_2004_35 investment in hoyt partnership was attributable to the taxpayer requesting sec_6015 relief because she was a partner in the hoyt partnership accordingly we conclude that petitioner is not entitled to relief pursuant to sec_6015 b relief under sec_6015 respondent argues that he did not abuse his discretion in denying petitioner equitable relief under sec_6015 respondent’s denial of relief is reviewed under an abuse_of_discretion standard 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 our review is not limited to respondent’s administrative record ewing v commissioner t c ___ as directed by sec_6015 the commissioner prescribed procedures in revproc_2000_15 2000_1_cb_447 that respondent uses to determine whether an individual qualifies for relief under sec_6015 in this case none of the six factors in revproc_2000_15 2000_1_cb_447 weighing in favor of granting relief are we note that revproc_2003_61 2003_32_irb_296 date superseded revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec i r b pincite the new revenue_procedure however is effective for requests for relief filed on or after date id accordingly it is inapplicable to the case at bar present petitioner was not separated or divorced from mr ellison petitioner will not suffer economic hardship if relief is denied petitioner was not abused by mr ellison petitioner knew or had reason to know of the item giving rise to the deficiency mr ellison did not have an obligation to pay the liability pursuant to a divorce decree and the items giving rise to the deficiencies are not attributable solely to mr ellison see 120_tc_137 additionally the following factors weighing against relief are present the items giving rise to the deficiencies are attributable to petitioner petitioner knew we note that in her appeals memorandum ms boak considered the fact that petitioner and mr ellison were still married and living together there was no abuse and that there was no legal_obligation of the nonrequesting spouse to pay the liability to be factors weighing against sec_6015 relief this was incorrect--she should have treated them as neutral 120_tc_137 ms halbert who initially reviewed the case however did not consider the absence of these factors to weigh against granting equitable relief it is unclear whether the notice_of_determination is based on ms halbert’s or ms boak’s analysis regardless neither found any factors weighing in favor of relief to be present and both found factors that properly weighed against relief to be present accordingly ms boak’s mistake is not a basis for finding that respondent abused his discretion the absence of certain factors weighing against equitable relief does not weigh in favor of granting relief--they are neutral doyel v commissioner tcmemo_2004_35 see washington v commissioner supra pincite or had reason to know of the item giving rise to the deficiency and petitioner will not suffer economic hardship id petitioner claims she did not want to stay in the hoyt partnerships but mr ellison did mr ellison played the dominant role in handling the financial affairs of their family and she did not have a choice not to sign the hoyt documents or her tax returns and that she had to do what mr ellison wanted petitioner left the final_decision to invest in the hoyt partnerships to mr ellison--essentially petitioner acquiesced or agreed to go along with mr ellison’s wishes additionally petitioner and mr ellison testified that mr ellison did not threaten or abuse petitioner and that he did not force petitioner to invest in the hoyt partnerships petitioner also notes that mr ellison opened all the mail from the hoyt organization and the irs mr ellison testified that he talked to petitioner about the mail but that she was not interested mr ellison also testified that petitioner could have understood the mail if she had read it petitioner testified that she occasionally read documents from the hoyt organization or the irs if mr ellison left them out petitioner also testified that she could have looked at the mail and mr ellison’s files regarding the hoyt partnerships if she had wanted mr ellison did not hide or try to hide any mail from petitioner furthermore knowledge or reason to know for purposes of sec_6015 is defined by revproc_2000_15 2000_1_cb_447 as knowledge or reason to know of the item giving rise to a deficiency petitioner knew about the hoyt partnerships petitioner claims that mr hoyt’s deceit is relevant to the determination whether petitioner is entitled to relief under sec_6015 ms boak considered the fact that both petitioner and mr ellison were deceived by mr hoyt even if mr hoyt’s deceit is relevant it does not lead to the result petitioner desires a purpose of sec_6015 is to protect one spouse from the overreaching or dishonesty of the other see 826_f2d_470 6th cir affg 86_tc_228 the understatement in tax in this case is attributable to a mistaken belief on the part of both petitioner and mr ellison as to the legitimacy of the tax_shelter deductions under these circumstances we perceive no inequity in holding both spouses to joint_and_several_liability 94_tc_126 affd 992_f2d_1132 11th cir 57_tc_732 petitioner claims that respondent disregarded petitioner’s expenses and looked at adjusted_gross_income to determine economic hardship even if this were true the evidence supports respondent’s conclusion that petitioner will not suffer economic hardship if sec_6015 relief is not granted first contrary to petitioner’s assertion on brief that she may have a limited number of years left to work due to her health petitioner testified even though she had a heart attack a few years ago that as of the time of trial she was in good health second even if we included petitioner’s tax_liabilities for years not in issue to reach a total_tax liability estimated by petitioner to be dollar_figure petitioner has sufficient financial ability to pay this amount as of date based on the information she provided the assets listed on the form 433-a had a total current fair_market_value of approximately dollar_figure additionally after allowing petitioner expenses of dollar_figure listed on the form in reaching this figure we used the following figures dollar_figure for the checking and savings account dollar_figure for the form 433-a investments the actual value of the k s dollar_figure plus dollar_figure plus dollar_figure the ira dollar_figure the personal m m p account dollar_figure dollar_figure for the cash_value of the life_insurance dollar_figure for the cars dollar_figure for the other vehicles and dollar_figure for the equity in their home based on a fair_market_value of dollar_figure the dollar_figure listed percent value adjusted to percent--ie dollar_figure divided by percent minus the outstanding debt of dollar_figure this figure does not include the dollar_figure of credit petitioner listed as available on the form 433-a the form 433-a states that transportation expense includes lease payments petitioner and mr ellison listed under other secured debt the lease payment for their ford continued a--a figure merely provided on the form 433-a and not substantiated by any underlying evidence--petitioner had dollar_figure per month approximately dollar_figure per year available to pay towards the outstanding tax_liability petitioner did not present evidence that demonstrated that petitioner will be unable to pay her reasonable basic living_expenses if relief is not granted sec_301_6343-1 proced admin regs accordingly we conclude that respondent was correct and did not abuse his discretion in determining that petitioner would not suffer economic hardship although not a specific factor listed in the revenue_procedure in considering all the facts and circumstances it is worth noting that petitioner was skeptical about the supposed tax benefits provided by the hoyt partnerships and did not think it would work petitioner also argues that respondent made blanket pro forma denials of hoyt investor sec_6015 claims we disagree respondent’s agents assigned to review petitioner’s claim conducted a full impartial and fair evaluation of petitioner’s sec_6015 claim they reached their conclusions continued ranger petitioner did not provide evidence regarding how the amount of the transportation expense on the form 433-a was calculated accordingly in determining the amount of monthly expenses petitioner may have double counted the lease payment for the ford ranger on the basis of the facts and circumstances present in this case see also doyel v commissioner tcmemo_2004_35 in which we further explained the flaws in arguments on this issue on the basis of all the facts and circumstances we conclude that respondent did not abuse his discretion in denying petitioner relief pursuant to sec_6015 in reaching our holdings we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
